— Per Curiam.
Appeal from a judgment of the Supreme Court (Kahn, J.), entered August 18, 1994 in Rensselaer County, which dismissed petitioners’ application, in a proceeding pursuant to Election Law § 16-102, to declare valid the designating petitions seeking an opportunity to ballot in various election districts for the position of member of the Rensselaer County Democratic Committee in the September 13, 1994 primary election.
Judgment affirmed, upon the opinion of Justice Lawrence E. Kahn.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.